This is an appeal from a peremptory order of mandamus which directed the mayor and the city clerk of the city of Hudson to transfer certain moneys from the general fund account of the city to the account of the board of education, and which directed the city treasurer forthwith to pay therefrom the May 15,1937, pay*819roll of the board of education, and the May 31, 1937, payroll, and certain claims amounting to $275.08. The city treasurer did not appeal. The order was proper. Order unanimously affirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.